Citation Nr: 0929781	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2009, the Veteran testified at a Board hearing by 
video conference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim with VA in July 2006, contending 
that he aggravated a right knee condition during his active 
military service.  More specifically, he asserted in his 
video conference hearing in May 2009 that he banged his right 
knee on his way to his duty station while aboard the U.S.S. 
Shangri-La during a general quarters situation in 1967.  
However, the evidence of record is contradictory, 
inconsistent, and inadequate.  Therefore, further development 
is necessary before the Veteran's claim can be adjudicated on 
the merits.

Initially, the Board notes that a Veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  While the Veteran reported a 
history of a right knee strain with ultrasound at his 
entrance examination, a contemporaneous clinical examination 
revealed normal lower extremities and the examining physician 
noted that the Veteran exhibited no symptoms from his 
previous right knee strain.  As the record reflects that his 
right knee was clinically normal upon entry into active duty, 
the presumption of soundness applies to the Veteran's right 
knee condition.

That being said, the record contains two medical opinions 
related to the etiology of the Veteran's right knee 
disability.  First, the Veteran submitted a July 2007 opinion 
of a doctor specializing in occupational, environmental, and 
legal medicine, who opined that the Veteran's knee disability 
did not preexist his military service but was instead 
incurred in service.  However, the Veteran's doctor relied on 
a medical history inconsistent with the evidence of record.  
That is, the doctor relied on the Veteran's did not have 
difficulties with his knee despite playing sports in high 
school.  However, the Veteran reported at his service 
entrance examination that he had a knee strain while playing 
baseball in 1964.  

Second, the RO afforded the Veteran with a compensation and 
pension examination in September 2008 that resulted in the 
examiner stating that it is at least as likely as not that 
the Veteran had an injury to his right knee prior to entering 
the service.  This opinion does not address the proper 
standard to rebut the presumption of soundness, namely 
whether clear and unmistakable evidence existed in order to 
demonstrate that the Veteran's right knee disability existed 
prior to service and was not aggravated beyond its natural 
progression during service.  

Therefore, neither opinion adequately addressed is sufficient 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.	A supplemental opinion should be 
obtained from the September 2008 VA 
medical examiner, Dr. L.B., with respect 
to the Veteran's claimed right knee 
disability.  Dr. L.B. should specifically 
state whether or not there is clear and 
unmistakable evidence that the Veteran's 
right knee condition preexisted his 
military service.  If she finds that such 
evidence exists, she should also state 
whether there is clear and unmistakable 
evidence that the Veteran's right knee 
condition was not aggravated beyond its 
natural progression by his active military 
service.

Please send the claims folder to Dr. L.B. 
for the supplemental opinion. 

If Dr. L.B. is not available, please 
obtain the requested supplemental opinion 
from another orthopedic specialist.  The 
orthopedic specialist should have an 
opportunity to review the complete claims 
folder before rendering an opinion.        

2.  After any additional notification and 
development deemed necessary is 
accomplished, the Veteran's claim of 
entitlement to service connection for a 
right knee condition should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




